EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Marina on 4/7/2021.

The application has been amended as follows: 

1. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a first node of a blockchain consensus network, cause the processor to perform operations comprising:
receiving, from a second node of the blockchain consensus network, a consensus proposal for a subset, the subset comprising multiple pending consensus requests obtained from a pending request set by the second node;
determining whether a number of subsets that are in a consensus stage is less than a maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network, wherein each of the subsets comprises one or more separate pending consensus requests obtained from the pending request set
when the number of subsets that are in the consensus stage is less than the maximum number, entering the subset in the consensus stage for separately processing of each of the multiple pending consensus requests of the subset.

2. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the first node is a replica node of the blockchain consensus network, wherein the second node is a primary node of the blockchain consensus network, wherein the operations further comprise: 
when the number of the subsets that are in the consensus stage is greater than the maximum number, executing a view change protocol to change the primary node of the blockchain consensus network.

3. (Original) The non-transitory computer-readable storage medium of claim 2, wherein the operations further comprise:
determining that the number of subsets that are in the consensus stage is greater than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; and
in response to determining that the number of subsets that are in the consensus stage is greater than the maximum number, executing the view change protocol to change the primary node of the blockchain consensus network.

4. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the operations further comprise: 
determining that the number of subsets that are in the consensus stage is less than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; 
in response to determining that the number of subsets that are in the consensus stage is less than the maximum number, entering the subset in the consensus stage; and 
after entering the subset in the consensus stage, processing the multiple pending consensus requests of the subset in the consensus stage.

5. (Original) The non-transitory computer-readable storage medium of claim 4, wherein processing the multiple pending consensus requests of the subset in the consensus stage, comprises:
performing a consensus process for the multiple pending consensus requests of the subset;
when one or more conditions are satisfied, concluding the consensus stage with respect to the subset by writing a consensus result of the consensus process into a blockchain maintained by the blockchain consensus network.

6. (Original) The non-transitory computer-readable storage medium of claim 5, wherein each of the subsets is assigned a unique serial number, wherein the assigned serial numbers are continuously and monotonically increasing natural numbers, wherein the one or more conditions are satisfied when one or more subsets with serial numbers less than a serial number of the subset have completed the consensus stage.

7. (Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein each of the subsets comprises two or more separate pending consensus requests obtained from the pending request set.

8. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the operations further comprise: determining the pending request set.

9. (Currently Amended) A method, comprising:
receiving, at a first node of a blockchain consensus network, from a second node of the blockchain consensus network, a consensus proposal for a subset, the subset comprising multiple pending consensus requests obtained from a pending request set by the second node; 
determining, at the first node, whether a number of subsets that are in a consensus stage is less than a maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network, wherein each of the subsets comprises one or more separate pending consensus requests obtained from the pending request set
when the number of subsets that are in the consensus stage is less than the maximum number, entering the subset in the consensus stage for separately processing of each of the multiple pending consensus requests of the subset.

10. (Original) The method of claim 9, wherein the first node is a replica node of the blockchain consensus network, wherein the second node is a primary node of the blockchain consensus network, wherein the method further comprises: 
when the number of the subsets that are in the consensus stage is greater than the maximum number, executing, at the first node, a view change protocol to change the primary node of the blockchain consensus network.

11. (Original) The method of claim 10, further comprising:
determining, at the first node, that the number of subsets that are in the consensus stage is greater than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; and
in response to determining that the number of subsets that are in the consensus stage is greater than the maximum number, executing, at the first node, the view change protocol to change the primary node of the blockchain consensus network.

12. (Original) The method of claim 9, further comprising: 
determining, at the first node, that the number of subsets that are in the consensus stage is less than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; 
in response to determining that the number of subsets that are in the consensus stage is less than the maximum number, entering, using the first node, the subset in the consensus stage; and 
after entering the subset in the consensus stage, processing, using the first node, the multiple pending consensus requests of the subset in the consensus stage.

13. (Original) The method of claim 12, wherein processing the multiple pending consensus requests of the subset in the consensus stage, comprises:
performing a consensus process for the multiple pending consensus requests of the subset;
when one or more conditions are satisfied, concluding the consensus stage with respect to the subset by writing a consensus result of the consensus process into a blockchain maintained by the blockchain consensus network.

14. (Original) The method of claim 13, wherein each of the subsets is assigned a unique serial number, wherein the assigned serial numbers are continuously and monotonically increasing natural numbers, wherein the one or more conditions are satisfied when one or more subsets with serial numbers less than a serial number of the subset have completed the consensus stage.

15. (Previously Presented) The method of claim 9, wherein each of the subsets comprises two or more separate requests obtained from the pending request set.

16. (Original) The method of claim 9, further comprising: determining the pending request set.

17. (Currently Amended) A system, comprising:
a processor; and
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the processor to perform operations comprising:
 receiving, from a node of a blockchain consensus network, a consensus proposal for a subset, the subset comprising multiple pending consensus requests obtained from a pending request set by the node; 
determining whether a number of subsets that are in a consensus stage is less than a maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network, wherein each of the subsets comprises one or more separate pending consensus requests obtained from the pending request set
when the number of subsets that are in the consensus stage is less than the maximum number, entering the subset in the consensus stage for separately processing of each of the multiple pending consensus requests of the subset.

18. (Original) The system of claim 17, wherein the node is a primary node of the blockchain consensus network, wherein the operations further comprise: 
when the number of the subsets that are in the consensus stage is greater than the maximum number, executing a view change protocol to change the primary node of the blockchain consensus network.

19. (Original) The system of claim 18, wherein the operations further comprise:
determining that the number of subsets that are in the consensus stage is greater than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; and
in response to determining that the number of subsets that are in the consensus stage is greater than the maximum number, executing the view change protocol to change the primary node of the blockchain consensus network.

20. (Original) The system of claim 17, wherein the operations further comprise: 
determining that the number of subsets that are in the consensus stage is less than the maximum number of subsets that are permitted to be simultaneously in the consensus stage in the blockchain consensus network; 
in response to determining that the number of subsets that are in the consensus stage is less than the maximum number, entering the subset in the consensus stage; and
after entering the subset in the consensus stage, processing the multiple consensus requests of the subset in the consensus stage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 9, and 17, each of the instant claims provides for the separate processing of each of the multiple pending consensus requests of the subset.  The term “separate” provides that the requests are not processed in a batch fashion, where Lugli, as applied in the Office Action mailed 12/23/2020 would have related requests combined into a single request, which would then have the requests processed together (Lugli: Paragraphs [0057] and [0128]).  Meanwhile, the requests, as in the instant disclosure, do not require any relationship to each other, where the requests are more arbitrarily combined (without regard to the relation of the requests to each other), and then are separately processed, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/               Primary Examiner, Art Unit 2444